Citation Nr: 0111926	
Decision Date: 04/25/01    Archive Date: 05/01/01	

DOCKET NO.  00-11 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from July 1970 to September 
1972.  

A review of the evidence of record discloses that by rating 
decision dated in July 1999, service connection for 
schizoaffective disorder, claimed as a nervous condition, was 
denied.  Reference was made to the fact that a rating 
decision dated in April 1975 had denied service connection 
for a psychiatric disorder because the veteran's diagnosis in 
service of an aggressive personality was determined to have 
been a congenital disorder and was not shown to have been 
aggravated by service.  A December 1995 rating action found 
that the veteran had not submitted new and material evidence 
to reopen a claim for service connection for a psychiatric 
disorder.  The veteran submitted a claim in June 1998 for 
service connection for a psychiatric disorder.  It was denied 
in a rating action of July 1999.  Neither that rating action 
nor the statement of the case provided the veteran in May 
2000 made reference whatsoever to the law and regulations 
pertaining to reopening a claim which had been previously 
denied.  

At the time of a hearing accorded the veteran at the RO in 
January 2000, a December 1999 communication from a VA 
psychiatrist was submitted.  It reflected that the 
psychiatrist had been treating the veteran for about 12 
years.  She noted that he was filing a claim for compensation 
for a psychiatric disability.  She stated that during the 
time that she had worked with the veteran, her clinical 
impression was that he had a schizoaffective disorder.  She 
indicated the diagnosis was based on clinical signs and 
symptoms, past history, and response to both mood stabilizers 
and antipsychotic medication.  The psychiatrist stated that 
she supported the veteran's "claim for a service-connected 
disability rating."  Elaboration was not provided.  She did 
not indicate whether or not she had had access to the 
veteran's claims folder, to include the service medical 
records.  

In his April 2001 communication, the veteran's accredited 
representative indicated that while the VA psychiatrist did 
not "succinctly" associate the veteran's active service with 
his claimed psychiatric disorder, she should be contacted to 
clarify her statement.  The Board agrees that clarification 
as to exactly what the psychiatrist meant in her 
communication would be helpful. 

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The veteran should be afforded the 
opportunity to submit additional 
evidence, lay or medical, to substantiate 
his claim.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
psychiatric disorder since December 1999.  
After securing the necessary release, the 
RO should attain these records, which 
have not already been incorporated into 
the veteran's claims folder.  

3.  The RO should determine whether 
psychiatrist who wrote the December 1999 
statement is still affiliated with VA 
Medical Services.  If so, she should be 
contacted and asked to clarify her 
December 1999 communication regarding the 
veteran's psychiatric status.  She should 
also be asked to provide an opinion, 
based on her years of treatment of the 
veteran, as to the etiology of his 
psychiatric disorder.  She should state 
whether or not she has had access to the 
veteran's complete claims folder, to 
include his service medical records.  If 
the psychiatrist is no longer with the 
VA, an attempt should be made to locate 
her and ask for an opinion based on her 
recollections of treatment of the veteran 
as to the exact nature and etiology of 
any psychiatric disorder now present and 
its relationship to the veteran's active 
service.  

4.  Thereafter, if deemed advisable 
following the obtaining of information 
from the VA psychiatrist referred to 
above, the appellant should be afforded 
an examination by a physician 
knowledgeable in psychiatry for the 
purpose of determining the nature and 
etiology of all psychiatric disability 
present.  The Board emphasizes that the 
purpose of this evaluation is to 
reconcile the medical evidence of record 
to aid in the adjudication of a claim.  
The claims folder, containing all 
evidence pertinent to the appeal, and a 
complete copy of this REMAND, must be 
provided to, and be reviewed by, the 
examiner in connection with the 
evaluation.  If there are found to be any 
psychiatric disorders other than the 
personality disorder, the examiner should 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be dissociated from 
one disorder or the other, this should be 
so specified.  All findings should be 
recorded in detail, and all tests deemed 
necessary should be conducted.  The 
complete rationale for any opinion 
expressed should be provided. 

5.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, to include 
recitation of the law applicable to 
adjudication of a claim for service 
connection based on new and material 
evidence.  An appropriate period of time 
should be allowed for a response.  

Thereafter, if otherwise in order, the case should be 
returned to the Board for further appellate consideration.  
By this REMAND, the Board does not express an opinion as to 
any ultimate disposition warranted, either favorable or 
unfavorable.  The veteran need take no action until he is 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



